suspect evidence or was improperly influenced by emotion. Looper's
                    consecutive prison terms of 96-240 months, 19-60 months, and 19-72
                    months, fall within the parameters provided by the relevant statutes, NRS
                    193.330(1)(a)(1); NRS 200.366(3)(c); NRS 200.485(2); NRS 200.730(1), and
                    Looper has not demonstrated that these statutes are unconstitutional.    See
                    Chavez v. State, 125 Nev. 328, 347-48, 213 P.3d 476, 489-90 (2009). The
                    sentence imposed is not so disproportionate to the gravity of the offenses
                    as to shock the conscience, see CuIverson v. State, 95 Nev. 433, 435, 596
                    P.2d 220, 221-22 (1979); see also Harmelin v. Michigan, 501 U.S. 957,
                    1000-01 (1991) (plurality opinion). We conclude that the district court did
                    not abuse its discretion, see Parrish v. State, 116 Nev. 982, 988-89, 12 P.3d
                    953, 957 (2000), and we
                                ORDER the judgment of conviction AFFIRMED.'




                                                                         , C.J.
                                              Gibbon's


                                                                                              J.
                    Pickering




                          1 Looper's fast track statement does not comply with the formatting
                    requirements of NRAP 3C(h)(1) and NRAP 32(a)(4)-(5) because it does not
                    have one-inch margins on all sides and contains a footnote which is not in
                    the same size font as the text of the brief. We caution counsel that future
                    failure to comply with the applicable rules when filing briefs in this court
                    may result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
       OF
    NEVADA
                                                          2
(0) 1947A )312TN.
                 cc:   Hon. Elissa F. Cadish, District Judge
                       Patti, Sgro & Lewis
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                           3
(0) 1947A    e